Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Corrected Notice of Allowance 
The issue classification had a typographical error and was missing issued claims 20-21. This is corrected.
Claims 1-6, and 8-11, 13-19, and 21-27 are allowed.  All rejections are withdrawn.  The amendments after final dated 10-1-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 11 and 19.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either or individually with any other prior art of record “[a] method for generating a venue map comprising: 
receiving first inertial sensor data from 
a first tracked computing device within a venue; 
estimating a location of the first tracked computing device within the venue based on the first inertial sensor data; 
inferring one or more first venue features based only on  the first inertial sensor data; 
generating a first venue map based on the one or more inferred first venue features, 
wherein the first venue map represents a spatial distribution between the one or more inferred first venue features and 
an estimated location of each inferred first venue feature; and 
combining at least a portion of the first venue map with one or more portions of 
a second venue map generated from 
a second tracked computing device within the venue based on 
inferred second venue features that are based on second inertial sensor data from the second tracked computing device, 
wherein the 
 at least one  inferred second venue feature is matched to and combined with at least one inferred first venue feature to create a collaborative venue map”. 
United States Patent Application No.: US 2015/0094089 A1 to Moeglein et al. discloses a robot that builds a map using an inertial sensor.  See paragraph 93. 
However it uses optical sensors and camera in addition to the IMU.  See block 140. 
United States Patent Application No.: US 2015/0094089 A1 to Moeglein et al is silent as to  “[a] method for generating a venue map comprising: 
receiving first inertial sensor data from 
a first tracked computing device within a venue; 
estimating a location of the first tracked computing device within the venue based on the first inertial sensor data; 
inferring one or more first venue features based only on  the first inertial sensor data; 
generating a first venue map based on the one or more inferred first venue features, 
wherein the first venue map represents a spatial distribution between the one or more inferred first venue features and 
an estimated location of each inferred first venue feature; and 
combining at least a portion of the first venue map with one or more portions of 
a second venue map generated from 
a second tracked computing device within the venue based on 
inferred second venue features that are based on second inertial sensor data from the second tracked computing device, 
wherein the 
 at least one  inferred second venue feature is matched to and combined with at least one inferred first venue feature to create a collaborative venue map”. 
Vartanian discloses determining a path and inferring venue features.  See col. 1 and col. 5, lines 35-49. 
Vartanian is silent as to  “[a] method for generating a venue map comprising: 
receiving first inertial sensor data from 
a first tracked computing device within a venue; 
estimating a location of the first tracked computing device within the venue based on the first inertial sensor data; 
inferring one or more first venue features based only on  the first inertial sensor data; 
generating a first venue map based on the one or more inferred first venue features, 
wherein the first venue map represents a spatial distribution between the one or more inferred first venue features and 
an estimated location of each inferred first venue feature; and 
combining at least a portion of the first venue map with one or more portions of 
a second venue map generated from 
a second tracked computing device within the venue based on 
inferred second venue features that are based on second inertial sensor data from the second tracked computing device, 
wherein the 
 at least one  inferred second venue feature is matched to and combined with at least one inferred first venue feature to create a collaborative venue map”. 
Wirola teaches building cameras to determine a finger prints to create map. 
Wirola is silent as to  “[a] method for generating a venue map comprising: 
receiving first inertial sensor data from 
a first tracked computing device within a venue; 
estimating a location of the first tracked computing device within the venue based on the first inertial sensor data; 
inferring one or more first venue features based only on  the first inertial sensor data; 
generating a first venue map based on the one or more inferred first venue features, 
wherein the first venue map represents a spatial distribution between the one or more inferred first venue features and 
an estimated location of each inferred first venue feature; and 
combining at least a portion of the first venue map with one or more portions of 
a second venue map generated from 
a second tracked computing device within the venue based on 
inferred second venue features that are based on second inertial sensor data from the second tracked computing device, 
wherein the 
 at least one  inferred second venue feature is matched to and combined with at least one inferred first venue feature to create a collaborative venue map”. 
Saitta using an inertial sensor and an acoustic sensor to create a sensor a map. 
Saitta is silent as to using only two inertial sensors as claimed. Saitta is silent as to  “[a] method for generating a venue map comprising: 
receiving first inertial sensor data from 
a first tracked computing device within a venue; 
estimating a location of the first tracked computing device within the venue based on the first inertial sensor data; 
inferring one or more first venue features based only on  the first inertial sensor data; 
generating a first venue map based on the one or more inferred first venue features, 
wherein the first venue map represents a spatial distribution between the one or more inferred first venue features and 
an estimated location of each inferred first venue feature; and 
combining at least a portion of the first venue map with one or more portions of 
a second venue map generated from 
a second tracked computing device within the venue based on 
inferred second venue features that are based on second inertial sensor data from the second tracked computing device, 
wherein the 
 at least one  inferred second venue feature is matched to and combined with at least one inferred first venue feature to create a collaborative venue map”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668